On December 29, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of thirteen (13) months, with five (5) years suspended, to run consecutively, for the offense of Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a felony.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Deirdre Caughlan, counsel for the defendant, was not present. The state was not represented.
Judicial Assistant, Shelly Hinson, informed the Sentence Review Division that she sent a Notice of Hearing on September 4, 2007 to Deirdre Caughlan and to the defendant. Also included with the Notice to the defendant was a letter informing her that she, Andrea Lenihan, would be responsible in making her own transportation arrangements to the Montana Women’s Prison for her sentence review hearing as she is currently on probation. Ms. Hinson informed the Sentence Review Division that there has been no communication from the defendant or counsel regarding the sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date in 2008.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.